Citation Nr: 1508667	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-18 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to higher initial ratings for a left knee disability; rated 10 percent disabling on the basis of limitation of motion and 10 percent disabling on the basis of instability from April 11, 2008, to October 31, 2010; 100 percent disabling from November 1, 2010 to December 31, 2011; and 30 percent disabling on the basis of residuals of knee replacement and 10 percent disabling on the basis of degenerative arthritis since January 1, 2012.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and F.V.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for degenerative arthritis of the left knee and instability of the left knee, each rated 10 percent disabling, effective April 11, 2008.

A May 2011 rating decision granted a 100 percent rating from November 1, 2010, to December 31, 2011, due to left knee replacement surgery in November 2010, and a 30 percent rating for prosthetic replacement of the knee joint and painful motion due to arthritis; and resumed a separate 10 percent rating for degenerative arthritis, both effective January 1, 2012.

The Veteran appeared at a hearing before the undersigned at the RO in July 2014.  A transcript of the hearing is available on the Virtual VA.

The issue of entitlement to a rating in excess of 10 percent for a right knee disability has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) and to an increased rating for arthritis of the left knee prior to November 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  From April 1, 2008, to November 1, 2010, the Veteran's left knee disability resulted in frequent episodes of locking, pain, and effusion in the joint due to a meniscus injury, as well as slight instability.  

2.  Since January 1, 2012, the Veteran has experienced chronic residuals of left knee replacement surgery consisting of severe painful motion or weakness.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee instability prior to November 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257 (2014)

2.  The criteria for a separate 20 percent rating for locking, pain, and effusion in the left knee joint were met from April 11, 2008 to October 31, 2010.  38 U.S.C.A. §§ 1155, 5107.  38 C.F.R. § 5258, 5259 (2014).  

2.  The criteria for a 60 percent rating for total left knee have been met since January 1, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

This appeal arises from disagreement with an evaluation following the grant of service connection for a left knee disability.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also satisfied the duty to assist.  The RO assisted the Veteran in substantiating his claim by scheduling him for multiple VA examinations and by obtaining his service treatment records.  The Veteran also had a hearing that was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In an increased rating claim, the duty to fully explain outstanding, material issues pursuant to Bryant and 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating.  Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  See Bryant, 23 Vet. App. at 496.

At the hearing the Veteran was asked about his left knee symptoms and their effect on his employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could help substantiate the claim both on a schedular and extraschedular basis.  There was not an explicit discussion of the reasons why the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  

During the hearing, the Veteran testified he has been receiving follow-up treatment from the private physician who performed his knee replacement surgery.  While these records may be relevant for extra-schedular consideration, they are unnecessary to rate the Veteran's left knee disability on a schedular basis as he is granted the maximum percentage allowed under the rating criteria for residuals of knee replacement, as discussed below.  

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

General Rating Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Left Knee Rating from April 11, 2008, to October 31, 2010

A January 2010 VA examination showed the Veteran's left knee disability resulted in slight instability with some limitation of motion.

A rating in excess of 10 percent for instability or subluxation requires symptoms approximating moderate instability.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  As the January 2010 examiner specifically noted testing showed only slight left knee instability, and the Veteran did not report instability; the 10 percent rating assigned under Diagnostic Code 5257 is appropriate for the period from April 11, 2008, to October 31, 2010.  

The Veteran and his representative have contended generally that the knee symptoms must have been worse than documented on the examination because the Veteran was required to undergo knee replacement only a few months after the examination.  They have not; however, reported a greater level of instability or subluxation during this period.  The evidence is against a rating in excess of 10 percent on the basis of instability or subluxation prior to November 1, 2010.

However, the left knee disability warrants an additional 20 percent rating under Diagnostic Code 5258 due to a left meniscus injury that resulted in episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The Veteran had surgery to repair his left meniscus at some point in 1974.  The surgical report from the Veteran's November 2010 knee replacement surgery indicates the medial meniscus was "virtually absent" at the time of the surgery, which suggests the meniscus was not totally removed from the Veteran's knee.  During the January 2010 VA examination, the Veteran reported locking, pain, and effusion in his left knee.  Thus, the Veteran is entitled to a 20 percent rating under Diagnostic Code 5258.  VA cannot assign an additional rating for removal of the semilunar cartilage without constituting pyramiding as the language of Diagnostic Code 5259 is broad and covers any symptoms associated with removal of the semilunar cartilage.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. §§ 4.14, 4.71(a).

Consideration of total disability based on individual unemployability (TDIU) is also unwarranted, as the Veteran has reportedly been employed during the entire appeal period, and the record does not otherwise suggest that his service connected disability caused unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (stating a claim for an increased rating encompasses a claim for TDIU).  Accordingly, a combined 40 percent rating is assigned to the Veteran's left knee disability from April 11, 2008, to October 31, 2010.  

Left Knee Disability Since January 1, 2012

Since January 1, 2012, the Veteran's left knee has been rated as 10 percent disabling under Diagnostic Code 5003 for arthritis that results in noncompensable limitation of motion and 30 percent disabling rating under Diagnostic Code 5055 for a prosthetic replacement of a knee joint, which replaced the 10 percent rating for instability under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5055 provides criteria for rating residuals of knee replacement.  38 C.F.R. § 4.71a.  A 100 percent rating is provided for the year following implantation of the prosthesis.  A 60 percent rating is provided thereafter, if there is severe painful motion or weakness.  Intermediate degrees of disability are rated by analogy on the basis of limitation of motion or ankylosis under Diagnostic Codes 5256, 5260 and 5261.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

A January 2013 VA examiner noted the Veteran has chronic residuals of left knee replacement surgery consisting of severe painful motion or weakness.  While noting slightly more limitation of motion in the left knee, an August 2013 VA examiner indicated the Veteran has only intermediate degrees of residual weakness, pain or limitation of motion.  As the evidence is in at least relative equipoise, the benefit of the doubt must be given to the Veteran, necessitating a 60 percent rating under diagnostic code 5055.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.71(a).  

A 60 percent rating under Diagnostic Code 5055 is the maximum schedular rating that could be assigned for disabilities at knee level.  38 C.F.R. § 4.68 (2014) (providing that ratings cannot exceed those provided for amputation at the level of disability); see 38 C.F.R. § 4.71a, Diagnostic Codes 5162-5164 (2014) (providing a 60 percent rating for amputations at the middle third of the thigh or lower).  The amputation rule would preclude continuation of the separate ratings for instability and locking as of the date the 60 percent rating became effective.  

As with the previous period, consideration of total disability based on individual unemployability (TDIU) is also unwarranted, as the Veteran has not reported, and the record does not otherwise suggest that his service connected disability caused unemployability.  See Rice, 22 Vet. App. at 452-53.  Accordingly, a 60 percent rating is assigned to the Veteran's left knee disability since January 1, 2012.  


ORDER

An initial rating in excess of 10 percent for instability of the left knee during the period from April 11, 2008 to October 31, 2010 is denied.

Entitlement to 20 percent rating for left meniscus injury from April 11, 2008, to October 31, 2010, is granted.

Entitlement to a 60 percent rating for a left knee disability since January 1, 2012, is granted.


REMAND

At the January 2010, VA examination the examiner noted that the Veteran had had flare-ups of left knee disability.  VA is required to obtain examination findings as to whether, and to what extent, there is additional limitation of motion due to this factor.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet App 202, 205-6 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

The Board is also required to consider whether a schedular evaluation is inadequate for any time during the appeal period, thus requiring that the AOJ refer the claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); see also Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

During the July 2014 hearing, the Veteran testimony indicated his left knee disability has resulted in symptomatology that is not contemplated by the diagnostic criteria including frequent sleep disturbances due to pain and a loss of balance due to a shortened left leg.  The Veteran also testified his left knee disability has interfered with his employment.  He has reduced the number of hours he works per week and frequently has to use vacation and sick leave to recover from flare-ups brought on by his disability.  He also sought medical care on a routine basis to drain fluid from his knee and was hospitalized due to knee replacement surgery.  

As the Veteran has described symptomatology not contemplated by the rating criteria, as well as marked interference with employment and hospitalizations, a referral to the Under Secretary for Benefits or to the Director, Compensation and Pension Service for extra-schedular consideration is required.  

Accordingly, this issue is REMANDED for the following action:


1.  Obtain follow-up treatment records from the private physician who performed the Veteran's left knee replacement surgery.

2.  Ask the examiner who provided the January 2010 examination, to provide an opinion as to whether there was additional left knee limitation of motion during flare-ups and estimate the additional limitation of motion that would occur during such periods. 

If the examiner is unable to provide this opinion, obtain a retrospective medical opinion as to the degree of additional limitation of motion during flare-ups of the left knee disability prior to October 31, 2010.  If additional examination is needed, this should be arranged.

The Veteran is competent to report limitation of motion during flare-ups.

3.  Refer the issue of entitlement to an extra-schedular rating for the left knee disability pursuant to 38 C.F.R. § 3.321(b)(1) to the Under Secretary for Benefits or to the Director, Compensation and Pension Service Director of Compensation.

3.  If any benefit sought on appeal is denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


